GUY, J.
While recognizing the full force of the decision in Reilly v. Connable, 214 N. Y. 586, 108 N. E. 853, L. R. A. 1916A, 954, Ann. Cas. 1916A, 656, and the other authorities cited in the opinion of the learned trial judge herein, I am constrained to vote for reversal to express my belief that the protection of the public and the doing of substantial justice require that the owner of a dangerous machine placed by him in the custody, or under tire control, of one of his employes, shall be held liable for all damage resulting to others through its use by such employe, when sanctioned, authorized, or permitted by the employer, whether the immediate object of such use is for the benefit of the employer or the employé. It may be that such desired end can only be accomplished by legislative enactment; but I am convinced that the ends of justice require that the law should be so established.
Order reversed, with $30 costs, and judgment reinstated.
COHALAN, J., concurs. WHITAKER, J., dissents.